Case 1:18-cv-07345-JSR Document 38-12 Filed 02/09/19 Page 1 of 7




          EXHIBIT O
        Case 1:18-cv-07345-JSR Document 38-12 Filed 02/09/19 Page 2 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STEVE SANDS,

                       Plaintiff,
                                                Case No. 18-cv-07345 (JSR)
              - against -
                                                ECF Case
CBS INTERACTIVE INC.,

                       Defendant.


    DEFENDANT CBS INTERACTIVE INC.’S AMENDED INITIAL DISCLOSURES
                    PURSUANT TO FED. R. CIV. P. 26(a)

       Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, defendant CBS

Interactive Inc. (“CBS Interactive”), by and through its undersigned attorneys, makes the

following amended initial disclosures based on information reasonably available to it at this time.

Continuing investigation and discovery may alter these amended disclosures and, accordingly,

CBS Interactive expressly reserves its right to amend and/or supplement this document,

including as provided by Federal Rule of Civil Procedure 26(e), and as otherwise allowed by the

Court or applicable rules.

       By making these amended disclosures, CBS Interactive does not represent that it is

identifying every document, tangible thing, or witness possibly relevant to this lawsuit. Nor does

CBS Interactive waive its right to object to the production of any document or tangible thing

disclosed on the basis of any privilege, the work product doctrine, relevancy, undue burden or

any other valid objection. Rather, CBS Interactive’s amended disclosures represent a good-faith

effort to identify information it reasonably believes is discoverable and which may be used to

support its claims or defenses as required by Rule 26(a)(1).



                                                1
        Case 1:18-cv-07345-JSR Document 38-12 Filed 02/09/19 Page 3 of 7




       Finally, CBS Interactive’s amended disclosures are made without waiving or

relinquishing in any way its right to object (1) on the grounds of competency, privilege,

relevancy and materiality, hearsay, or any other proper ground, to the use of any such

information, for any purpose, in whole or in part, in any subsequent proceeding in this action or

any other action; and (2) on any and all grounds, at any time, to any other discovery request or

proceeding involving or relating to the subject matter of these amended disclosures.

       All of the following amended disclosures are made subject to the above objections and

qualifications.

       A.         Individuals Likely to Have Discoverable Information—Fed. R. Civ. P.
                  26(a)(1)(A)(i)

       After a reasonable inquiry, CBS Interactive identifies the following individuals as likely

having discoverable information that CBS Interactive may use to support its claims or defenses

in this action. CBS Interactive does not give its consent for plaintiff Steve Sands (“Plaintiff”) to

contact any of CBS Interactive’s current or former employees or representatives who may have

privileged or confidential information, including the individuals listed below. Any such contact

should be made through CBS Interactive’s undersigned counsel, Cowan, DeBaets, Abrahams &

Sheppard LLP. CBS Interactive reserves the right to identify additional persons at a later time

based on ongoing investigation and discovery. CBS Interactive will supplement its amended

disclosures based on further investigation and discovery, as appropriate.




                                                 2
        Case 1:18-cv-07345-JSR Document 38-12 Filed 02/09/19 Page 4 of 7




        Individual(s)              Address & Telephone No.                Subject Matter
                                         (if known)

Steve Sands                       Contact through Plaintiff’s     Allegations in the complaint;
                                  counsel of record.              registration, ownership,
                                                                  assignment and/or license of
                                                                  the photographs at issue (the
                                                                  “Photographs”); alleged
                                                                  infringement; alleged
                                                                  damages.
Dan Auty,                         Last known address:             Acquisition and use of the
Independent Contractor,           13 Queen's Avenue,              Photographs on
GameSpot.com                      Winchmore Hill                  GameSpot.com; innocence.
                                  London N21 3JE
                                  UK
Randolph Ramsay,                  Contact through CBS             CBS Interactive’s defenses in
Editor in Chief,                  Interactive’s counsel of        this case; traffic to the website
GameSpot.com                      record.                         displaying the Photographs.
Tom Krasnor, Director of          Contact through CBS             CBS Interactive’s actual
Yield Management,                 Interactive’s counsel of        profits, if any, earned in
CBS Interactive Inc.              record.                         connection with the article in
                                                                  which the accused
                                                                  Photographs appeared.
CBS Interactive Inc.              Contact through CBS             CBS Interactive’s defenses in
(Corporate Representative)        Interactive’s counsel of        this case.
                                  record.

       B.     Categories and Location of Documents—Fed R. Civ. P. 26(a)(1)(A)(ii)

       Pursuant to Fed. R. Civ. P. 26(a)(1)(A)(ii), at this time, CBS Interactive identifies the

following categories of documents, which it may use to support its claims, to the extent (1) such

documents exist, (2) are within its possession, custody or control, and (3) are not privileged.

Copies of such documents will be produced by CBS Interactive’s counsel at a time and place to

be agreed upon among counsel.

              1.        Documents and communications concerning CBS Interactive’s use of the
                        Photographs; and

              2.        Documents sufficient to show CBS Interactive’s lack of financial benefit
                        from its use of the Photographs and Plaintiff’s lack of damages.




                                                 3
        Case 1:18-cv-07345-JSR Document 38-12 Filed 02/09/19 Page 5 of 7




       CBS Interactive’s document identification to date is based solely upon such information

and documents that CBS Interactive has been able to discover thus far, as well as CBS

Interactive’s present analysis of the case, and shall not in any way be deemed to be a

representation that additional documents do not exist. Accordingly, CBS Interactive reserves the

right to amend or supplement this amended disclosure pursuant to Rule 26(e) if additional

documents are identified. Furthermore, CBS Interactive reserves the right to supplement or

modify this amended disclosure based on information or documents subsequently identified as

pertinent to disputed facts.

       CBS Interactive will not produce documents generally available to the public but reserves

the right to use such documents in this action.

       C.      Categories of Damages Claimed by CBS Interactive—Fed. R. Civ. P.
               26(a)(1)(A)(iii)

       CBS Interactive, as the defendant, does not claim any damages at this time, but reserves

the right to amend or supplement this amended disclosure pursuant to Rule 26(e) if any damages

are identified. CBS Interactive intends to seek reimbursement of its legal fees and costs, which

amounts are not ascertainable at this time.

       D.      Insurance

       Pursuant to Rule 26(a)(1)(A)(iv), CBS Interactive is not currently aware of any

applicable insurance policies likely to provide coverage for this matter.




                                                  4
      Case 1:18-cv-07345-JSR Document 38-12 Filed 02/09/19 Page 6 of 7




Dated: New York, New York         COWAN, DEBAETS, ABRAHAMS &
       December 26, 2018          SHEPPARD LLP

                                  By:       /s/ Eleanor M. Lackman
                                            Eleanor M. Lackman
                                            Scott J. Sholder
                                            Lindsay R. Edelstein
                                            41 Madison Avenue, 38th Floor
                                            New York, New York 10010
                                            Tel: (212) 974-7474
                                            Fax: (212) 974-8474
                                            elackman@cdas.com
                                            ssholder@cdas.com
                                            ledelstein@cdas.com

                                            Attorneys for Defendant
                                            CBS Interactive Inc.




                                        5
      Case 1:18-cv-07345-JSR Document 38-12 Filed 02/09/19 Page 7 of 7




                             CERTIFICATE OF SERVICE
      I, Eleanor M. Lackman, hereby certify that a true and correct complete copy of the

foregoing Amended Initial Disclosures have been served on counsel of record for Steve Sands

by mailing said copy on December 26, 2018, via e-mail and First-Class Mail, postage prepaid,

to:

                                      Richard P. Liebowitz
                                        James H. Freeman
                                   Liebowitz Law Firm, PLLC
                                   11 Sunrise Plaza, Suite 301
                                 Valley Stream, New York 11580
                                  RL@LiebowitzLawFirm.com
                                   JF@liebowitzlawfirm.com


                                                         By: s/ Eleanor M. Lackman




                                            6
